DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on March 12, 2021, for Application, title: “Blockchain-Based Data Processing System, Method, Computing Device And Storage Medium”.

Status of the Claims
Claims 1-3, 5-10, 12-17, and 19-21 were pending.  By the 03/12/2021, claims 1, 8, and 15 have been amended, and no claim has been added or cancelled.  Claims 4, 11, and 18 were previously cancelled.  Accordingly, claims 1-3, 5-10, 12-17, and 19-21 remain pending in this application and have been examined.

Priority
This application is a CON of PCT/CN2020/071392 filed on 01/10/2020 and claims the priority of foreign application CHINA 201910329718.8 filed on 04/23/2019.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 05/08/2020.  
For the purpose of examination, the 04/23/2019 is considered to be the effective filing date.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-21 are pending in the application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim Rejections - 35 USC § 101
Step 1:  
Applicant agrees with the Examiner’s decision for the status of the claims.  Thus, this step is not an issue.
Step 2A Prong One:  
Applicant argues that the claims do not recite a certain method of organizing human activity (the claims do not recite a fundamental economic practice), and furthermore, the claims do not recite a mental process (see Remarks, pages 13-14).
Response:
Upon a further review of the amended claims, while the Examiner agrees with the Applicant that the amended claims do not recite a mental process, the amended claims still recite a fundamental economic practice because the amended claims recite a method relates to processes of insurance claim data (i.e., hedging, insurance, mitigating risk).  Therefore, the claims are directed to an abstract idea.
Step 2A Prong Two:  
Applicant argues that the last Office Action did not analyze the additional elements such as: “obtaining …; providing …; receiving …; and uploading …” because these features of claim 1 allows the server may obtain the case review data directly 
Applicant also argues that the pending claim 1 is analogous to claim 1 of Example 42 cited by the USPTO Subject Matter Eligibility.  Thus, the claim is patent eligible (see Remarks, pages 16-18).
Response:
The Examiner respectfully disagrees and notes that the improvements of the work efficiency and processing efficiency is “a business solution” to “a business problem” because improving the work efficiency and processing efficiency do not improve the functioning of a computer, or an improvement to any other technology or technical field as enumerated in the 2019 Revised PEG.
Furthermore, the pending amended claims are not analogous to claim 1 of Example 42.  The pending amended claims do not improve “converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.”  There is no analogy between the amended claims and the Example.  The only similarity between the amended claims and the Example is that they all use computer technology.
Step 2B:
In this section, the Examiner found that the features of “the combination of pulling data from and storing data in a blockchain through a bockchain node and the provision of data through a review channel via a third-party service platform” qualify as patent eligible subject matter per the 2019 Revised PEG.  More specifically, Applicant’s amended limitations “obtaining, by a transaction terminal from a blockchain node associated with a blockchain, case information associated with a plurality of cases, wherein the obtaining comprises: monitoring block generation information of the blockchain, pulling data from a plurality of blocks within a range of block height in the blockchain, and storing the pulled data in a local database; providing, by the transaction terminal via a third-party service platform, a review channel for reviewing the target case to each of one or more computing devices respectively associated with one or more of the determined members, the review channel comprising an interface of the third-party service platform displaying the case information associated with the target case; receiving, by the transaction terminal via the interface of the third-party service platform from the one or more computing devices associated with the one or more of the determined members, case review data generated from review of the target case and indicating whether each of the one or more of the determined members approves the target case; and uploading, by the transaction terminal via a third-party service platform from the one of more computing devices associated with one or more of the determined members, the case review data to the blockchain node, causing the blockchain node to broadcast the case review data to a plurality of other blockchain nodes for storing in the blockchain via a consensus mechanism” are not well-understood, routine, or conventional activities in the field.  Thus, the claims provide an inventive concept.  The claims are patent eligible.

Claim Rejections - 35 USC § 103
The closest prior arts on the record either individually or in combination did not teach each and every elements of the claims.  Also, the NPL Search Report, dated 05/27/2021, did not identify any reference(s) that teach each and every elements or could be used to combine with others to reject the claims.  Thus, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1, 8, and 15 are deemed to be allowable.  Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-21 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0103472 A1

Conclusion
Claims 1-18 (renumbered from claims 1-3, 5-10, 12-17, and 19-21) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697